Name: Council Regulation (EEC) No 3670/81 of 15 December 1981 amending Regulation (EEC) No 3508/80 extending the term of validity of the arrangements applicable to trade with Malta beyond 31 December 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 367/2 Official Journal of the European Communities 23 . 12. 81 COUNCIL REGULATION (EEC) No 3670/81 of 15 December 1981 amendirig Regulation (EEC) No 3508/80 extending the term of validity of the arrangements applicable to trade with Malta beyond 31 December 1980 THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 3508/80, 31 December 1981 ' is hereby replaced by '30 June 1982'. Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas, Regulation (EEC) No 3508/80 ( ! ), as amended by Regulation (EEC) No 1853/81 (2), has extended the arrangements applicable to trade with Malta until 31 December 1981 ; Whereas the conditions justifying this extension still exist ; whereas the period of validity of the said Regula ­ tion should therefore be extended, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1981 . For the Council The President D. HOWELL (&gt;) OJ No L 367, 31 . 12 . 1980, p . 86. (2) OJ No L 185, 7 . 7. 1981 , p. 1 .